 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13549
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Brian_Pugh@fd.org

 7   Attorneys for Nicholas Jackson Nash

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case Nos. 2:18-cr-00248-APG-PAL
                                                                      2:17-cr-00043-APG-PAL
12                  Plaintiff,
                                                            STIPULATION TO CONTINUE
13          v.                                            SENTENCING AND REVOCATION
14   NICHOLAS JACKSON NASH,                                        HEARINGS
                                                                  (Third Request)
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Brian Pugh, Assistant Federal Public Defender, counsel for Nicholas Jackson
21   Nash, that the sentencing and revocation hearings currently scheduled on May 9, 2019, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than forty-five
23   (45) days.
24          This Stipulation is entered into for the following reasons:
25          1.      The defense is attempting to work with the Clark County District Attorney's
26   Office to resolve a pending case before Mr. Nash's sentencing and needs additional time.
 1          2.     Defense counsel requires additional time to prepare, investigate, and discuss the
 2   case with Defendant before the sentencing hearing.
 3          3.     Mr. Nash is in custody and agrees to a continuance.
 4          4.     The parties agree to the continuance.
 5          This is the third request for a continuance of the sentencing and revocation hearings.
 6          DATED this 7th day of May, 2019.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10       /s/ Brian Pugh                                 /s/ Richard Anthony Lopez
      By_____________________________                By_____________________________
11    BRIAN PUGH                                     RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                             UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case Nos. 2:18-cr-00248-APG-PAL
 4                                                                  2:17-cr-00043-APG-PAL
                  Plaintiff,
 5                                                     ORDER
           v.
 6
     NICHOLAS JACKSON NASH,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the sentencing and revocation hearings currently

11   scheduled for Thursday, May 9, 2019 at 9:30 a.m. be vacated and continued to

12   July 9, 2019 at the hour of 3:00 p.m. in Courtroom 6C.
13                     7th day of May, 2019.
           DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
